                             1   MICHAEL D. MORTENSON, State Bar No. 247758
                                  mmortenson@sycr.com
                             2   CRAIG A. TAGGART, State Bar No. 239168
                                   ctaggart@sycr.com
                             3   ANDREW S. GAHAN, State Bar No. 300598
                                  agahan@sycr.com
                             4   STRADLING YOCCA CARLSON & RAUTH, P.C.
                                 660 Newport Center Drive, Suite 1600
                             5   Newport Beach, CA 92660-6422
                                 Telephone: (949) 725-4000
                             6   Facsimile: (949) 725-4100
                             7   Attorneys for Defendant
                                 FORD MOTOR COMPANY
                             8

                             9
                                                           UNITED STATES DISTRICT COURT
                            10
                                                         EASTERN DISTRICT OF CALIFORNIA
                            11

                            12
                                 PAUL CORTEZ MARTINEZ and                 CASE NO.
                            13   ESTELLA C. MARTINEZ,
                                                                          DEFENDANT FORD MOTOR
                            14                   Plaintiffs,              COMPANY’S NOTICE OF
                                                                          REMOVAL OF ACTION FROM
                            15                   vs.                      STATE COURT TO FEDERAL
                                                                          COURT UNDER 28 U.S.C. §
                            16   FORD MOTOR COMPANY, a                    1441(B) (DIVERSITY)
                                 Delaware Corporation; and DOES 1
                            17   through 10, inclusive,                   [Removal from Superior Court of
                                                                          California, County of Kern Case No.
                            18                   Defendants.              BCV-18-102639]
                            19                                            Complaint Filed: October 18, 2018
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
S TRADLING Y OCCA                                                         -1-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                   NOTICE OF REMOVAL
                                 4816-8996-9792v1/105231-0101
                             1           TO THE CLERK OF THE UNITED STATES DISTRICT COURT
                             2   FOR THE EASTERN DISTRICT OF CALIFORNIA AND THE
                             3   PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
                             4           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and
                             5   1446, Defendant FORD MOTOR COMPANY (“Defendant” or “Ford”) hereby
                             6   removes the above-referenced case from the Superior Court of the State of
                             7   California for the County of Kern to the United States District Court for the
                             8   Eastern District of California. Defendant pleads as follows regarding the grounds
                             9   for removal:
                            10   I.      PROCEDURAL HISTORY
                            11           1.      On October 18, 2018, Plaintiffs Paul Cortez Martinez and Estella C.
                            12   Martinez (“Plaintiffs”) sued Defendant in the Superior Court of the State of
                            13   California for the County of Kern. The Complaint is captioned as: Paul Cortez
                            14   Martinez, et al. v. Ford Motor Co., et al., Case No. BCV18102639 (Superior Court
                            15   of California, County of Kern). A true and correct copy of Plaintiffs’ Complaint is
                            16   attached hereto as Exhibit A, along with all other process, pleadings, orders, and
                            17   other papers filed and received by Defendant Ford. On November 19, 2018,
                            18   Defendant filed an Answer to the Complaint. A true and correct copy of that
                            19   Answer is attached hereto as Exhibit B.
                            20           2.      The Complaint alleges causes of action for Violation of Song-Beverly
                            21   Act – Breach of Express Warranty; Violation of Song-Beverly Act – Breach of
                            22   Implied Warranty; and Violation of Song-Beverly Act Section 1793.2.
                            23   II.     GROUNDS FOR REMOVAL
                            24           3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
                            25   1332(a)(1), which confers “original jurisdiction of all civil actions where the
                            26   [amount] in controversy exceeds the sum or value of $75,000, exclusive of interest
                            27   [or] costs, and is between . . . citizens of different states.”
                            28
S TRADLING Y OCCA                                                            -2-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                    NOTICE OF REMOVAL
                                 4816-8996-9792v1/105231-0101
                             1   III.    COMPLETE DIVERSITY EXISTS BETWEEN PLAINTIFFS AND
                             2           DEFENDANT FORD
                             3           4.      Plaintiffs are citizens of California. According to the Complaint,
                             4   Plaintiffs reside in the City of Bakersfield, County of Kern, and State of California.
                             5   (Compl. ¶ 2.)
                             6           5.      Defendant Ford is a Delaware Corporation. (Compl. ¶ 3.) Defendant
                             7   Ford’s principle place of business is Dearborn, Michigan.
                             8           6.      Complete diversity of citizenship exists between Plaintiffs, who are
                             9   citizens of California, and Defendant Ford, who is a citizen of Delaware and
                            10   Michigan.
                            11           7.      According to the Complaint, the gravamen of the action relates to the
                            12   “warranty obligations of FORD in connection with a vehicle purchased by
                            13   Plaintiffs and for which FORD issued a written warranty.” (Compl. ¶ 4.)
                            14   IV.     PLAINTIFFS SEEK MORE THAN $75,000 IN DAMAGES
                            15           8.      Based on the Complaint’s allegations, the amount of damages at issue
                            16   exceeds $75,000 (exclusive of interest and costs). Specifically, among other
                            17   remedies, Plaintiffs seek “reimbursement pursuant to Civil Code, section 1794, et
                            18   seq.,” “any ‘cover’ damages,” all other “incidental and consequential damages”
                            19   and “a civil penalty of up to two times the amount of actual damages….” (Compl.
                            20   ¶¶ 51-55.) Plaintiffs also seek attorneys’ fees. (Id. at p. 8.)
                            21           9.      While Plaintiffs omits specific financial figures in the Complaint, the
                            22   purchase contract is attached as Exhibit 1 to the Complaint. (See id., Ex. 1.)
                            23   Exhibit 1 identifies the purchase price of Plaintiffs’ vehicle as more than $26,000.
                            24   Two times civil penalties under the Song-Beverly Act, which Plaintiffs seek, is
                            25   more than $52,000. As Plaintiffs seek reimbursement of the price paid for the
                            26   vehicle (over $26,000), and for a two-time civil penalty (over $52,000), this
                            27   category of damages alone exceeds $78,000.
                            28           10.     In addition, Plaintiffs also seek attorneys’ fees. Plaintiffs’ law firm,
S TRADLING Y OCCA                                                             -3-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                     NOTICE OF REMOVAL
                                 4816-8996-9792v1/105231-0101
                             1   the Knight Law Group (formerly known as O’Connor Mikhov), has filed hundreds
                             2   of cases against Defendant Ford. Plaintiffs’ counsel routinely seeks attorneys’ fees
                             3   in excess of $65,000 in cases that it deems likely to go to trial. For example, in a
                             4   recent case involving a Ford Focus, Plaintiffs’ law firm sought a total attorneys’
                             5   fees award of $108,022.50. (See Mortenson Decl., ¶ 2, Ex. 1). Therefore, based on
                             6   Plaintiffs’ counsel’s history of requesting fee awards in excess of $65,000, it is
                             7   reasonable to value Plaintiffs’ attorneys’ fee requests in her prayer for relief at
                             8   $65,000. (See Fritsch v. Swift Transp. Co. of Ariz., LLC, No. 18-55746, 2018 U.S.
                             9   App. LEXIS 22036, at *15 (9th Cir. July 12, 2018) (“Among other items, the
                            10   amount in controversy includes damages …, the costs of complying with an
                            11   injunction, and attorneys’ fees awarded under fee-shifting statutes or
                            12   contract.”) (emphasis added)).
                            13           11.     In summary, taking the amount necessary to cover the alleged actual
                            14   damages at issue, including potential civil penalties (no less than $78,000), and an
                            15   expected attorneys’ fee demand (in excess of $65,000), Defendant Ford is
                            16   informed and believes the amount at issue in Plaintiffs’ Complaint exceeds
                            17   $143,000.00. This amount does not include other damages that Plaintiffs seek to
                            18   recover. When adding these sums together, Defendant Ford is informed and
                            19   believes that the amount in controversy in Plaintiffs’ Complaint well exceeds the
                            20   $75,000 jurisdictional minimum.
                            21           12.     The minimum jurisdictional limit of this Court set forth in 28 U.S.C. §
                            22   1332(a) is, therefore, satisfied by the amount of damages alleged in the Complaint.
                            23   V.      ALL OTHER PREREQUISITES FOR REMOVAL ARE SATISFIED
                            24           13.     The Superior Court of California, for the County of Kern, is located
                            25   within the Eastern District of California, and, therefore, removal to this Court
                            26   satisfies the venue requirements of 28 U.S.C. § 1446(a).
                            27           14.     This Notice of Removal has been timely filed pursuant to 28 U.S.C. §
                            28   1446(b)(1).
S TRADLING Y OCCA                                                           -4-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                    NOTICE OF REMOVAL
                                 4816-8996-9792v1/105231-0101
                             1           15.     A copy of this Notice of Removal is being served on counsel for
                             2   Plaintiffs and is being filed contemporaneously with the Superior Court of the
                             3   State of California, County of Kern, as required by 28 U.S.C. § 1446(d).
                             4           16.     Copies of all pleadings, process and orders served upon Defendant
                             5   Ford in this action are attached hereto in accordance with 28 U.S.C. § 1446(a).
                             6   VI.     RESERVATION OF RIGHTS
                             7           17.     Defendant denies the allegations contained in Plaintiffs’ Complaint
                             8   and files this Notice of Removal without waiving any defenses, objections,
                             9   exceptions, or obligations that may exist in its favor in either state or federal court.
                            10           18.     In making the allegations in the Notice of Removal, Defendant does
                            11   not concede in any way that the allegations in the Complaint are accurate, that
                            12   Plaintiffs have asserted claims upon which relief can be granted, or that recovery
                            13   of any of the amounts sought is authorized or appropriate.
                            14           19.     Defendant also reserves the right to amend or supplement this Notice
                            15   of Removal. If any questions arise as to the propriety of this removal action,
                            16   Defendant respectfully requests the opportunity to submit briefing and oral
                            17   argument and to conduct discovery in support of its position that subject matter
                            18   jurisdiction exists.
                            19   DATED: November 19, 2018             STRADLING YOCCA CARLSON &
                                                                      RAUTH, P.C.
                            20

                            21
                                                                      By: /s/ Michael D. Mortenson
                            22                                            Michael D. Mortenson
                                                                          Craig A. Taggart
                            23                                            Andrew S. Gahan
                                                                          Attorneys for Defendant
                            24                                            FORD MOTOR COMPANY
                            25

                            26

                            27

                            28
S TRADLING Y OCCA                                                           -5-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                    NOTICE OF REMOVAL
                                 4816-8996-9792v1/105231-0101
